[Cite as UBS Fin. servs., Inc. v. Lacava, 2018-Ohio-3165.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                          No. 106256



                            UBS FINANCIAL SERVICES, INC., ET AL.

                                                             PLAINTIFFS-APPELLEES

                                                      vs.

                                 ALBERT V. LACAVA, JR., ET AL.

                                                             DEFENDANTS-APPELLANTS




                                               JUDGMENT:
                                                AFFIRMED



                                        Civil Appeal from the
                               Cuyahoga County Court of Common Pleas
                                      Case No. CV-16-868794


        BEFORE: Celebrezze, J., Boyle, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: August 9, 2018
ATTORNEY FOR APPELLANT

Carol Dillon Horvath
P.O. Box 42044
Middleburg Heights, Ohio 44130

ALSO LISTED:

Attorney for Mary Lacava

Carol Dillon Horvath
P.O. Box 42044
Middleburg Heights, Ohio 44130

For Albert Lacava

Albert V. Lacava, pro se
59 Brandywine Drive
Hudson, Ohio 44236


ATTORNEYS FOR APPELLEE

Joseph S. Simms
Amy A. Jeffries
Robert D. Barr
Christine M. Cooper
Koehler Fitzgerald, L.L.C.
1111 Superior Avenue East, Suite 2500
Cleveland, Ohio 44114

ALSO LISTED:

For Huntington National Bank

Huntington National Bank, pro se
Attn: Legal Dept. EA2W34
7 Easton Oval
Columbus, Ohio 43219
For JP Morgan Chase Bank, N.A.

JP Morgan Chase Bank, N.A., pro se
Court Orders & Levies Department
P.O. Box 183164
Columbus, Ohio 43218

For Northwest Bank

Northwest Bank, pro se
Attn: Product Support Services
100 Liberty Street
Warren, Pennsylvania 16365
FRANK D. CELEBREZZE, JR., J.:

        {¶1} Defendant-appellant, Assurance Investment Management, L.L.C. (hereinafter

“AIM”), appeals the trial court’s rulings on the motions for summary judgment filed by AIM,

plaintiff-appellee, UBS Financial Services, Inc. (hereinafter “UBS”), and defendants, Albert and

Mary Lacava.1       AIM argues that the trial court erred in (1) ordering AIM to comply with the

charging order that the trial court granted in favor of UBS against the Lacavas’ ownership

interests in AIM, and (2) ordering AIM to freeze all assets and accounts immediately and to only

disburse its money and assets to satisfy the judgment in favor of UBS. After a thorough review

of the record and law, this court affirms.

                                   I. Factual and Procedural History

        {¶2} Mr. Lacava was employed at UBS from approximately 2004 to 2008.                                UBS

terminated Mr. Lacava’s employment on July 17, 2008. Approximately one month later, Mr.

Lacava formed AIM, an investment management company.                             AIM’s original operating

agreement, dated August 22, 2008, listed Mr. Lacava as AIM’s sole owner and member,

president, and chief investment officer, and provided that he was entitled to all of AIM’s profits

and cash proceeds.        The original operating agreement provided that Mr. Lacava had full

management rights of AIM.           AIM’s operating agreement was amended for the first time on

February 28, 2009. The first amended operating agreement also listed Mr. Lacava as AIM’s

sole owner and member, president, and chief investment officer.

        {¶3} On December 26, 2008, Mr. Lacava filed a statement of claim against UBS with the


        1
           The Lacavas filed appeals in companion cases challenging the trial court’s rulings on summary judgment.
 8th Dist. Cuyahoga Nos. 106260 and 106461.
Financial Industry Regulatory Authority (“FINRA”) regarding the manner in which UBS

terminated his employment.2     Mr. Lacava asserted causes of action for breach of contract,

breach of the covenant of good faith and fair dealing, failure to supervise, tortious interference,

wrongful termination, libel, and slander.      In March 2009, UBS filed an answer and a

counterclaim seeking monetary damages for Mr. Lacava’s alleged breach of promissory notes.

In February 2010, the FINRA arbitration panel ruled in UBS’s favor on Mr. Lacava’s claims, and

ruled in favor of UBS on its counterclaim. The panel awarded UBS compensatory damages in

the amount of $196,963.89.

       {¶4} Mr. Lacava’s efforts to vacate and/or appeal the arbitration panel’s award were

unsuccessful.     UBS’s attempts to satisfy the judgment were also unsuccessful due to Mr.

Lacava’s apparent insolvency.

       {¶5} As noted above, at the time that the arbitration proceedings commenced in

December 2008, Mr. Lacava was AIM’s sole member, owner, and manager. However, AIM’s

operating agreement was amended for the second time on January 21, 2010 — approximately

two weeks before the arbitration proceedings concluded in February 2010. In this amended

operating agreement, Mrs. Lacava, Mr. Lacava’s wife, was listed as a member of AIM with an

ownership interest of 94.8 percent. As a result of the amendment to the operating agreement,

Mr. Lacava’s ownership interest in AIM was reduced from 100 percent to 5.2 percent. Mr.

Lacava’s transfer of his ownership interest in AIM to his wife was not discovered until UBS and

AIM exchanged discovery in Cuyahoga C.P. No. CV-10-723001. UBS alleged that Mr. Lacava

was not paid, compensated, or reimbursed in exchange for Mrs. Lacava’s ownership interest.

       {¶6} In April 2010, UBS filed an application in the common pleas court seeking to


       2
           Case No. 08-04976.
confirm the award issued by the FINRA arbitration panel.3         Mr. Lacava did not respond to

UBS’s application, and as a result, the trial court granted default judgment in favor of UBS

against Mr. Lacava on June 17, 2010. The trial court confirmed the arbitration award and

entered a monetary judgment in the amount of $196,963.89 in favor of UBS against Mr. Lacava.

       {¶7} After learning that Mr. Lacava transferred his ownership interest in AIM to his wife

while UBS’s claim for a monetary judgment was pending, UBS filed two fraudulent conveyance

actions in an effort to satisfy the monetary judgment it had obtained against Mr. Lacava.

       {¶8} First, in Cuyahoga C.P. No. CV-12-773822, UBS filed a complaint in January 2012

against Mr. and Mrs. Lacava alleging that Mr. Lacava fraudulently transferred his interest in AIM

to his wife in order to defraud UBS as a creditor.   The Lacavas filed a counterclaim for abuse of

process and/or frivolous conduct. In June 2015, the trial court granted UBS’s motion for

summary judgment on the Lacavas’ counterclaim. On September 11, 2015, UBS voluntarily

dismissed the fraudulent conveyance action against Mr. and Mrs. Lacava without prejudice

pursuant to Civ.R. 41(A)(1)(a).

       {¶9} Second, in Cuyahoga C.P. No. CV-16-868794, UBS filed a complaint against Mr.

Lacava, Mrs. Lacava, and AIM on September 9, 2016. In Count 1, UBS requested a charging

order against Mr. Lacava’s ownership interest of AIM pursuant to R.C. 1705.19.         In Count 2,

UBS requested to be appointed a receiver pursuant to R.C. 2735.01. In Count 3, UBS requested

that the trial court set aside Mr. Lacava’s transfer of his ownership interest in AIM to his wife as

a fraudulent transfer under R.C. 1336.04.

       {¶10} On December 7, 2016, the trial court denied UBS’s motion for appointment of

receiver.     Mrs. Lacava and AIM filed a motion to transfer venue to Summit County on


       3
            Cuyahoga C.P. No. CV-10-723001.
December 19, 2016; Mr. Lacava filed a motion to transfer venue to Summit County on December

20, 2016. On January 4, 2017, the trial court denied the motions to transfer venue.

       {¶11} On June 19, 2017, UBS filed its motion for summary judgment. Mrs. Lacava and

AIM filed a motion for summary judgment on July 3, 2017. AIM argued that any and all claims

that UBS asserted against AIM were barred by the statute of limitations set forth in R.C. 1336.09,

governing claims for fraudulent transfer. Mr. Lacava filed a motion for summary judgment on

July 4, 2017.

       {¶12} On July 28, 2017, the trial court issued its judgment entry and opinion ruling on the

parties’ summary judgment motions.         The trial court granted UBS’s motion for summary

judgment on its claims of fraudulent conveyance and request for a charging order. The trial

court voided Mr. Lacava’s fraudulent transfer of his ownership interest in AIM, and issued a

charging order against Mrs. Lacava’s ownership interest in AIM. The trial court attached the

assets that Mr. Lacava transferred to AIM and awarded UBS compensatory damages against Mr.

Lacava in the amount of $196,963.89.

       {¶13} The trial court granted summary judgment in AIM’s favor on the statute of

limitations issue.   However, the trial court ordered AIM to “freeze any assets and accounts

immediately and those assets and accounts can only be released to satisfy this judgment.” The

trial court went on to explain that AIM “is bound by the court’s decision to comply with this

order and is restricted from disbursing any money or asset other than to satisfy this judgment.”

Finally, regarding the relief that the trial court granted in favor of UBS, the trial court’s judgment

entry provides, in relevant part,

       The court grants the following relief in favor of UBS * * * and against AIM so far
       as it holds assets which are recoverable to satisfy this judgment and the prior
       judgment obtained by UBS:
       ***
       4. AIM, Mr. Lacava, Mrs. Lacava, and any and all parties acting in concert with
       any of these parties are enjoined from any disposition of any assets of AIM, Mr.
       Lacava or Mrs. Lacava.

On August 16, 2017, the trial court awarded UBS $50,155 in attorney fees and $480.33 in

expenses and dismissed the case in its entirety with prejudice.

       {¶14} On September 15, 2017, AIM filed the instant appeal challenging the trial court’s

July 28, 2017 judgment. AIM assigns 14 errors for review:

       1. After correctly ruling AIM is granted R.C. 1336.09 statute of limitations,
       extinguishing any and all claims for relief the Trial Court Order erred in
       committing a plain legal error by ordering conscious shocking extreme financial
       punishments, effectively putting the AIM out of business. Violating the doctrine
       of separation of powers and an abuse of discretion.

       2. After a charging order was granted the plaintiff/creditor for a debt against an
       individual AIM member solely in his personal and individual capacity, the Trial
       Court Order “made up” extreme financial restrictions to AIM, LLC with no legal
       authority, and in direct violation of R.C. 1705.19, R.C. 1705.18, R.C. 1705.17,
       which violates the doctrine of separation of powers and is an abuse of discretion.

       3. The Trial Court Order erred in committing plain legal error against other AIM
       members, listed in the AIM Operating Agreement dated 8/27/2016, and not named
       in the case and with no claims against them, have a legal right to equal protection
       for their personal property in their LLC membership units, pursuant to R.C.
       1705.17, R.C. 1705.11, R.C. 1705.48(D), R.C. 1705.19, the Fifth, and Fourteenth
       Amendments of the U.S. Constitution, and the AIM Operating Agreement dated
       8/27/2016[.]

       4. After correctly ruling AIM is granted R.C. 1336.09 statute of limitations,
       extinguishing any and all claims for relief, the Trial Court Order erred in
       committing plain legal error, not following statutory language in R.C. 1336.09 and
       erroneously misapplying an unlawful remedy to AIM by R.C. 1336.08(B)(1)(b).
       The Trial Court granted AIM R.C. 1336.09, all remedies have been extinguished,
       therefore, R.C. 1366.08(B)(1)(b), cannot be legally even considered toward AIM,
       LLC. This is a violation of the doctrine of the separation of powers.

       5. After correctly ruling AIM is granted R.C. 1336.09 statute of limitations,
       extinguishing any and all claims for relief, the Trial Court Order violated the
       separation of powers doctrine and erred in committing a plain legal error, “making
up” a specific language not in the law disallowing “any and all parties acting in
concert” with AIM (or Mr. or Mrs. Lacava) in the disbursing of any assets,
violating R.C. 1336.09, R.C. 1705.19, and R.C. 1336.07.

6. After correctly ruling AIM is granted R.C. 1336.09 statute of limitations,
extinguishing any and all claims for relief, the Trial Court Order erred in
committing plain legal error, erroneously applying R.C. 1366.07(A)(2) to AIM.
The Trial Court granted AIM R.C. 1366.09, all remedies have been extinguished,
therefore, R.C. 1336.07(A)(2) cannot be legally even considered toward AIM.
This is a violation of the doctrine of the separation of powers. Furthermore, the
Court Order erroneously labels AIM as the transferee, in R.C. 1336.07(A)(2)
when Mrs. Lacava is the transferee in the instant matter[.] Furthermore, was the
asset exchanged for reasonable value was a portion of the LLC membership units,
not cash, and has been unlawfully been attached, in violation of R.C. 1336.09,
R.C. 1705.19, R.C. 1705.34.

7. Since UBS was granted a charging order, by Ohio Statutory Law, they
automatically become an assignee of AIM per R.C. 1705.18 and the AIM
Operating Agreement dated 8/27/2016. The Trial Court Order erred in
committing plain legal error, violating Ohio Limited Liability Companies Act and
statutory law by not holding UBS/assignee bound by the AIM Operating
Agreement dated 8/27/2016, pursuant to R.C. 1705.18(B), R.C. 1705.081(A), and
R.C. 1705.081(A)(D).

8. The Trial Court Order erred in erroneously suggesting the AIM Operating
Agreement to state “preventing a charging order against any members’ interest in
AIM”, which is not supported by the record.
9. The Trial Court Order error in not having UBS/assignee to pay AIM’s
reasonable legal bill pursuant to Ohio statutory law, and AIM’s Operating
Agreement dated 8/27/2016 Section 6.3. Ohio statutory law enforces maximum
effect to the principle of contract and to the maximum enforceability of the
Operating Agreement pursuant to R.C. 1705.18(A), (B), R.C. 1705.081(A)(D).

10. The Trial Court Order erred in committing plain legal error, stating the
“essence of the case” was AIM accounts were used for personal spending the
$140,000 partial sale proceeds in Jan. 2010 and all its profits each year thereafter
into the present, is not supported by the record.

11. The Trial Court erred in denying AIM (and all other defendants) pleadings to
transfer jurisdiction and venue to Summit County Common Pleas Court, the
lawful jurisdiction and venue. AIM was formed in Summit County, LLC, work
address is only been Summit County, LLC members reside in Summit County,
partial sale of LLC members units occurred in Summit County. Citizenship of
AIM, LLC members also resides in Summit County. To minimize repetition
please see Mr. Lacava’s Brief Assignment of Error #2.
       12. The Trial Court erred in denying AIM from being removed as a named
       defendant.

       13. After correctly ruling AIM is granted R.C. 1336.09 statute of limitations,
       extinguishing any and all claims for relief, the Trial Court Order erred in
       committing plain legal error, unlawfully and immediately eliminated AIM’s right
       of Due Process by eliminating any money access for AIM to pay for a lawyer to
       represent and file for AIM in the Court system. Thus the LLC was denied
       substantial rights and procedural due process guaranteed by the Fifth, and
       Fourteenth Amendments to the United States Constitution.

       14. The Trial Court erred in giving summary judgment against Mr. and Mrs.
       Lacava and granted in favor of UBS, because the record shows that many genuine
       disputes exist as to many material facts, then the case must go to trial, as a matter
       of law. To minimize repetition please see Mr. Lacava’s Brief Assignment of
       Error #1.

       {¶15} To the extent that AIM’s assignments of error are interrelated, they will be

addressed together. Furthermore, for ease of discussion, AIM’s assignments of error will be

addressed out of order.

                                      II. Law and Analysis

                                     A. Standard of Review

       {¶16} Summary judgment, governed by Civ.R. 56, provides for the expedited

adjudication of matters where there is no material fact in dispute to be determined at trial.   In

order to obtain summary judgment, the moving party must show that “(1) there is no genuine

issue of material fact; (2) the moving party is entitled to judgment as a matter of law; and (3) it

appears from the evidence that reasonable minds can come to but one conclusion when viewing

evidence in favor of the nonmoving party, and that conclusion is adverse to the nonmoving

party.” Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102, 105, 671 N.E.2d 241 (1996), citing

State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio St. 3d 217, 219, 631 N.E.2d
150 (1994).
       {¶17} The moving party has the initial responsibility of establishing that it is entitled to

summary judgment.      Dresher v. Burt, 75 Ohio St. 3d 280, 292-293, 662 N.E.2d 264 (1996).

“[I]f the moving party meets this burden, summary judgment is appropriate only if the

nonmoving party fails to establish the existence of a genuine issue of material fact.”      Deutsche

Bank Natl. Trust Co. v. Najar, 8th Dist. Cuyahoga No. 98502, 2013-Ohio-1657, ¶ 16, citing

Dresher at 293.

       {¶18} Once a moving party demonstrates no material issue of fact exists for trial and the

party is entitled to judgment, the nonmoving party has a duty to come forth with argument and

evidence demonstrating a material issue of fact does exist that would preclude judgment as a

matter of law. Dresher at id. Summary judgment is appropriate if the nonmoving party fails

to meet this burden. Id.

                                    B. Statute of Limitations

       {¶19} As an initial matter, we must address AIM’s argument that the statute of limitations

set forth in R.C. 1336.09, governing claims for fraudulent transfer, (1) barred any and all claims

that UBS asserted against AIM, and (2) precluded the trial court from ordering AIM to comply

with the charging order. AIM appears to raise this argument in its first, fourth, fifth, sixth, and

thirteenth assignments of error. AIM’s statute of limitations argument is misplaced.

       {¶20} “Fraudulent transfer claims under division (A)(1) of section 1336.04 must be

brought within four years after the transfer was made or, within one year after the transfer was or

reasonably could have been discovered by the claimant. R.C. 1336.09.” D’Amore v. Matthews,

8th Dist. Cuyahoga No. 91420, 2009-Ohio-131, ¶ 14.

       {¶21} Initially, the record in this case reflects that UBS did not assert a fraudulent transfer

claim against AIM. In fact, UBS did not assert any claims against AIM. Therefore, R.C.
1336.09 is inapplicable. UBS’s fraudulent transfer claim was asserted against Mr. Lacava.

See complaint at ¶ 45 (“UBS believes and therefore avers that Mr. LaCava made a fraudulent

transfer.”).

        {¶22} In its motion for summary judgment, AIM argued that any fraudulent transfer

claims that UBS asserted against AIM were subject to the statute of limitations set forth in R.C.

1336.09. The trial court granted AIM’s motion for summary judgment “on the issue of statute

of limitations.”

        {¶23} Although the trial court granted AIM’s motion for summary judgment based on the

statute of limitations set forth in R.C. 1336.09, the trial court ordered AIM “to freeze any assets

and accounts immediately,” and ordered that the assets and accounts only be released to satisfy

the trial court’s judgment.     The trial court explained that AIM “is in the line of transferees and

in keeping with the statute, it is bound by the court’s decision to comply with this order and is

restricted from disbursing any money or asset other than to satisfy this judgment.”4                The trial

court recognized that pursuant to R.C. 1336.08(B)(1)(a) and (b), a judgment may be entered

against the first transferee and any subsequent transferee.

        {¶24} In Count 1 of its complaint, UBS requested a charging order, pursuant to R.C.

1705.19, charging Mr. Lacava’s membership interest of AIM in order to satisfy the outstanding

arbitration judgment, $196,963.89.

        Pursuant to R.C. 1705.19, a judgment creditor of a member of a limited-liability
        company may apply to a court of common pleas to charge the membership interest
        of the member for payment of an unsatisfied judgment. A charging order is a
        judgment creditor’s sole and exclusive remedy to satisfy a judgment against the
        membership interest of a limited-liability-company member. R.C. 1705.19(B).


        4
          In referencing “the statute,” it is not clear whether the trial court was referring to Ohio’s Uniform
Fraudulent Transfer Act, R.C. Chapter 1336, in general, or specifically referring to R.C. 1336.04 or 1336.08.
Stanfield v. On Target Consulting, L.L.C., 2017-Ohio-8830, 90 N.E.3d 962, ¶ 6 (1st Dist.).

       {¶25} Contrary to AIM’s assertions, an application for a charging order pursuant to R.C.

1705.19 is not subject to the statute of limitations governing fraudulent transfer claims set forth

in R.C. 1336.09.    Accordingly, R.C. 1336.09 is inapplicable to UBS’s request for a charging

order, and the statute did not preclude the trial court from ordering AIM to comply with the

charging order.

       {¶26} Based on the foregoing analysis, AIM’s first, fourth, fifth, sixth, and thirteenth

assignments of error are overruled in this respect.

                                           C. Remedies

       {¶27} In its first assignment of error, AIM argues that the trial court’s July 28, 2017

orders on summary judgment are “unlawful, unconstitutional, unreasonable, chokehold orders

that effectively puts [sic] AIM out of business!”     AIM’s brief at 17. In its second assignment

of error, AIM appears to argue that the trial court’s order violated R.C. 1705.19 by allowing UBS

to obtain possession of or exercise legal or equitable remedies with respect to the property of

AIM.

       {¶28} UBS named AIM in its complaint in relation to its request for a charging order

against Mr. Lacava, who previously transferred his ownership interest in AIM to his wife. The

record reflects that Mr. and Mrs. Lacava have full control of AIM — AIM’s January 21, 2010

operating agreement provides that Mr. Lacava’s ownership interest of AIM was 5.2 percent, and

Mrs. Lacava’s ownership interest of AIM was 94.8 percent. Accordingly, the trial court’s order

requiring AIM — comprised of the fraudulent transferor and the fraudulent transferee — to

comply with the charging order was not unreasonable, unlawful, or unconstitutional.

       {¶29} AIM appears to argue that the trial court erred by ordering AIM to comply with the
charging order because UBS’s claims were against Mr. Lacava, not AIM, and thus the trial court

had no authority to prohibit AIM from disbursing money and/or assets other than to satisfy the

judgment the trial court entered in favor of UBS against Mr. Lacava. AIM’s argument — that

the trial court had no authority to order the assets that Mr. Lacava transferred into AIM or to Mrs.

Lacava be frozen except to satisfy UBS’s judgment — would render R.C. Chapter 1336 and

R.C. 1705.19 meaningless, particularly because the Lacavas have full control of AIM.

       {¶30} Finally, regarding AIM’s argument that the trial court violated R.C. 1705.19 in

ordering AIM to comply with the charging order, it is unsupported by the record. Contrary to

AIM’s assertion, the trial court did not grant UBS the right to obtain possession of or exercise

remedies with respect to AIM’s property.     The trial court simply ordered AIM to comply with

the charging order to ensure that the judgment in favor of UBS was satisfied.             Once the

judgment was satisfied, either by Mr. Lacava or the assets that he had transferred to AIM and/or

Mrs. Lacava, AIM was free to use the LLC’s money, assets, and accounts however AIM wished

to do so.

       {¶31} For all of these reasons, AIM’s first and second assignments of error are overruled.



       {¶32} In its fifth assignment of error, AIM argues that the trial court violated R.C.

1336.09, 1705.19, and 1336.07 in ordering AIM to comply with the charging order.

       {¶33} R.C. 1336.07 provides, in relevant part,

       (A) In an action for relief arising out of a transfer or an obligation that is
       fraudulent * * * a creditor * * * may obtain one of the following:

       ***

       (3) Subject to the applicable principles of equity and in accordance with the Rules
       of Civil Procedure, any of the following:
       (a) An injunction against further disposition by the debtor or a transferee, or both,
       of the asset transferred or of other property;

       (b) Appointment of a receiver to take charge of the asset transferred or of other
       property of the transferee;

       (c) Any other relief that the circumstances may require.

(Emphasis added.)

       {¶34} As noted above, R.C. 1705.19(C) provides that “[n]o creditor of a member of a

limited liability company or a member’s assignee shall have any right to obtain possession of, or

otherwise exercise legal or equitable remedies with respect to, the property of the limited liability

company.”

       {¶35} In the instant matter, AIM argues that R.C. 1336.07(A)(3) is rendered null and void

by R.C. 1705.19(C).      AIM emphasizes that a charging order is UBS’s sole and exclusive

remedy against Mr. Lacava and that UBS had no right to obtain possession of or exercise

remedies with respect to AIM’s property.      This is the exact same argument AIM raised in its

second assignment of error.

       {¶36} As noted above, the trial court’s order requiring AIM to comply with the charging

order was not unreasonable or unlawful, and the trial court’s order does not violate R.C. 1705.19.

 Accordingly, AIM’s fifth assignment of error is overruled.

                                D. Third-Party Members of AIM

       {¶37} In its third assignment of error, AIM argues that the trial court’s order caused

irreparable harm to the other members of AIM, subsequent transferees Amanda and Lauren

Lacava. AIM appears to argue that UBS was required to request and obtain charging orders

against Amanda and Lauren in order to obtain their personal property or interfere with AIM’s
business. Furthermore, AIM appears to argue that AIM’s other members are not liable for Mr.

Lacava’s actions, and that these other members are not liable to UBS merely because they are

members of the LLC.

       {¶38} As noted above, AIM’s original operating agreement, executed on August 22,

2008, and the first amended operating agreement, executed on February 28, 2009, listed Mr.

Lacava as AIM’s sole member. The second amended operating agreement, executed on January

21, 2010, listed Mr. Lacava as AIM’s president, initial member, and initial officer, holding the

position of president and treasurer. The January 2010 amended operating agreement also listed

Mrs. Lacava as an initial member and initial officer, holding the position of secretary. This

operating agreement provided that Mr. Lacava’s ownership of AIM was 5.2 percent and Mrs.

Lacava’s ownership of AIM was 94.8 percent.

       {¶39} AIM’s operating agreement was amended for a third time on August 27, 2016.

This operating agreement provides that (1) Mrs. Lacava is AIM’s chairman; (2) AIM’s members

are Mrs. Lacava, Mr. Lacava, Amanda Lacava, and Lauren Lacava; and (3) AIM’s officers are

Mrs. Lacava, holding the position of chairman, and Mr. Lacava, holding the position of president.

 Furthermore, this operating agreement provided that Mrs. Lacava’s ownership of AIM was

87.28 percent; Mr. Lacava’s ownership of AIM was 5.2 percent; and Amanda and Lauren each

had 3.76 percent ownership of AIM.

       {¶40} In other words, after Mr. Lacava transferred his ownership interest in AIM to Mrs.

Lacava in January 2010, Mrs. Lacava subsequently transferred 7.52 percent of her ownership

interest to Amanda and Lauren. Accordingly, Mr. Lacava is the transferor of his ownership

interest, Mrs. Lacava is the initial/first transferee, and Amanda and Lauren are subsequent

transferees.
          {¶41} While AIM’s first assignment of error focuses, in part, on how the LLC was

affected by the trial court’s judgment, AIM’s third assignment of error appears to be an attempt

to protect the rights of the unnamed, third-party members of the LLC — Amanda and Lauren

Lacava. AIM does not have standing to do so.

          {¶42} Generally, a party does not have standing to prosecute an appeal in order to protect

the rights of a third party. See Wells Fargo Bank, N.A. v. Kessler, 10th Dist. Franklin No.

15AP-216, 2015-Ohio-5085, ¶ 23. In order to have standing to allege error, a party must assert

its own rights rather than the rights of a third party. Util. Serv. Partners, Inc. v. Pub. Util.

Comm. of Ohio, 124 Ohio St. 3d 284, 2009-Ohio-6764, 921 N.E.2d 1038, ¶ 49.

          “[A] party ordinarily cannot appeal an alleged violation of another party’s rights.
          However, ‘[a]n appealing party may complain of an error committed against a
          nonappealing party when the error is prejudicial to the rights of the appellant.’”
          In re Mourey, 4th Dist. [Athens] No. 02CA48, 2003-Ohio-1870, ¶ 20[, quoting] In
          re Smith, 77 Ohio App. 3d 1, 13, 601 N.E.2d 45 (6th Dist.1991); In re Hiatt, 86
Ohio App. 3d 716, 721, 621 N.E.2d 1222 (4th Dist.1993).

In re M.A., 7th Dist. Monroe Nos. 17 MO 0004 and 17 MO 0005, 2018-Ohio-209, ¶ 14.

          {¶43} In the instant matter, AIM lacks standing to assert the rights of the unnamed

third-party LLC members or to challenge the trial court’s judgment in order to protect their

rights.    Accordingly, AIM’s third assignment of error is overruled.

          {¶44} Applying the same principles regarding standing, we overrule AIM’s fourteenth

assignment of error, in which AIM argues that genuine issues of material facts exist that

precluded the granting of summary judgment in favor of UBS and against Mr. and Mrs. Lacava.

While AIM can challenge the trial court’s summary judgment rulings as they pertain to AIM,

AIM lacks standing to challenge the trial court’s judgment as is pertains to Mr. and Mrs. Lacava.

 Furthermore, AIM failed to support its argument with citations to the record, statutory authority,
or case law, as required by App.R. 16(A)(7). AIM merely instructs this court to review the first

assignment of error in Mr. Lacava’s appellate brief. It is not this court’s duty to construct an

argument on behalf of AIM, and we decline to do so in this instance.         Accordingly, AIM’s

fourteenth assignment of error is overruled.

                                         E. R.C. 1336.08

       {¶45} In its fourth assignment of error, AIM argues that the trial court erred in applying

R.C. 1336.08(B)(1)(b).

       {¶46} R.C. 1336.08(B)(1) provides, in relevant part,

       to the extent a transfer is voidable in an action by a creditor * * * the creditor *
       * * may recover a judgment for the value of the asset transferred, as adjusted
       under division (B)(2) of this section, or the amount necessary to satisfy the claim
       of the creditor * * * whichever is less. The judgment may be entered against
       either of the following:

       ***

       (b) Any subsequent transferee other than a good faith transferee who took for
       value or from any subsequent transferee.

(Emphasis added.)

       {¶47} The trial court’s judgment entry provides, in relevant part, “a judgment may be

entered against the first transferee and any subsequent transferee pursuant to R.C.

1336.08(B)(1)(a) and (b).” (Emphasis added.)

       {¶48} In support of its argument that the trial court erred in applying R.C. 1336.08, AIM

emphasizes that although the statute contemplates entering a judgment against either the first

transferee or subsequent transferees, the trial court stated that a judgment can be entered against

the first transferee and any subsequent transferees.

       {¶49} After reviewing the record, we find no merit to AIM’s assertion that the trial court
erred in applying R.C. 1336.08. The trial court’s misstatement of the statutory language in its

judgment entry pertained to the trial court’s determination that Mrs. Lacava was subject to the

trial court’s judgment.   This misstatement was not made in relation to AIM.            Accordingly,

AIM cannot demonstrate that it was prejudiced by the trial court’s purported error. AIM’s

fourth assignment of error is overruled.

                                           F. R.C. 1336.07

       {¶50} In its sixth assignment of error, AIM argues that the trial court erred in its

application of R.C. 1336.07(A)(2).

       {¶51} R.C. 1336.07(A)(2) provides, in relevant part,

       In an action for relief arising out of a transfer or an obligation that is fraudulent *
       * * a creditor * * * may obtain * * * [a]n attachment or garnishment against the
       asset transferred or other property of the transferee in accordance with Chapters
       2715. and 2716. of the Revised Code[.]

       {¶52} In this case, the trial court’s opinion on summary judgment provides, in relevant

part, “since AIM is in the line of transferees and in keeping with the statute, it is bound by the

court’s decision to comply with this order and is restricted from disbursing any money or asset

other than to satisfy this judgment.” Furthermore, in granting relief to UBS, the trial court’s

order provides, in relevant part, “UBS is awarded attachment of all transferred assets in AIM,

pursuant to R.C. 1336.07(A)(2)[.]”

       {¶53} In support of its argument that the trial court erred in applying R.C. 1336.07(A)(2),

AIM argues that the trial court erroneously referenced AIM as a transferee in its opinion. AIM

emphasizes that Mrs. Lacava, not AIM, is the transferee to whom Mr. Lacava transferred his

ownership interest in the LLC.

       {¶54} After reviewing the record, we find no merit to AIM’s argument that the trial court
erred in its application of R.C. 1336.07.      Initially, AIM assumes that the trial court was

referencing R.C. 1336.07(A)(2) when stating “in keeping with the statute.” As noted above, it

is not clear whether the trial court was referring generally to R.C. Chapter 1336, Ohio’s Uniform

Fraudulent Transfer Act, or referring to a specific section of the act. Nevertheless, AIM fails to

demonstrate how it was prejudiced by the trial court’s purportedly erroneous statement.

       {¶55} Based on the unique facts and circumstances in this case, we cannot say that the

trial court erred in finding that AIM was “in the line of transferees.” The record reflects that

AIM is fully controlled by the transferor, Mr. Lacava, and the transferee, Mrs. Lacava.

       {¶56} For all of these reasons, AIM’s sixth assignment of error is overruled.

                                G. AIM’s Operating Agreement

       {¶57} In its eighth assignment of error, AIM argues that the trial court erred in

interpreting AIM’s operating agreement as an attempt to prevent a charging order from being

issued against any members’ ownership interest in the LLC.     AIM contends that the trial court’s

interpretation of the relevant provision in the operating agreement is not supported by the record,

and that AIM did not intend to prevent a court from granting a charging order against a member’s

interest. AIM’s arguments are misplaced.

       {¶58} The trial court’s judgment entry provides, in relevant part, “[o]n August 27, 2016[,]

there was a further amendment to AIM’s operating agreement with language which purports to

nullify statutory law preventing a charging order against any members’ interest in AIM.”

       {¶59} Initially, we note that the language in AIM’s August 2016 operating agreement

supports the trial court’s interpretation. Section 6.3, governing parties seeking a charging order

and/or assignment of a membership interest, provides, in relevant part, “No distributions are

provided to members with charging orders.”               Additionally, Section 6.4, governing
creditors/assignees, provides, in relevant part,

       [n]o member’s interest can be assigned to a creditor. Such Assignee * * * shall
       have * * * no right to receive any distributions of cash or property, no incomes, no
       right of enforcement, no lien, no levy, or no seizure of any kind, on anything
       pertaining to the operations of the company, its members, employees, suppliers,
       clients, or financings or to exercise any legal or equitable remedy to Company
       profits, losses, credits, deductions, gains, distributions, property, receivables,
       financings, or similar items, and no right to obtain possession or control over any
       asset, tangible or intangible of the Company.

We further find that to the extent that the trial court determined that AIM’s operating agreement

could not nullify UBS’s statutory right under R.C. 1705.19 to apply for a charging order, the trial

court was correct.

       “It is elementary that no valid contract may be made contrary to statute, and that
       valid, applicable statutory provisions are parts of every contract.” Bell v. N.
       Ohio Tel. Co. (1948), 149 Ohio St. 157, 158, 78 N.E.2d 42. This maxim is
       codified in R.C. Chapter 1705. R.C. 1705.04(A) sets forth the requirements for a
       company’s articles of organization. Besides setting forth the name of the
       company and the period of its duration, the articles of organization can include
       any other provisions “that are not inconsistent with applicable law.” As a result,
       to the extent the operating agreement is in conflict with the statute, the statute
       takes precedence.

Holdeman v. Epperson, 111 Ohio St. 3d 551, 2006-Ohio-6209, 857 N.E.2d 583, ¶ 18.

       {¶60} In this case, AIM’s operating agreement can include any provisions that are not

inconsistent with applicable law, including R.C. 1705.19. The operating agreement cannot,

however, restrict UBS’s ability to apply for or obtain a charging order pursuant to R.C. 1705.19.

Accordingly, to the extent that AIM’s operating agreement conflicted with UBS’s remedy as a

judgment creditor under R.C. 1705.19, the statute takes precedence over the operating agreement.



       {¶61} Nevertheless, AIM fails to argue, much less demonstrate, how it was prejudiced by

the trial court’s purportedly inaccurate interpretation of AIM’s operating agreement.
Accordingly, AIM’s eighth assignment of error is overruled.

                                         H. Legal Fees

       {¶62} In its ninth assignment of error, AIM argues that the trial court erred by not

ordering UBS to pay for AIM’s legal fees. AIM contends that UBS was required to pay AIM’s

legal fees pursuant to R.C. 1705.18(A) and (B), R.C. 1705.081(A) and (D), and Section 6.3 of

AIM’s August 27, 2016 operating agreement.

       {¶63} R.C. 1705.18(A) provides that an assignment of a membership interest does not

entitle an assignee, such as UBS, to become a member of the LLC or exercise any rights of a

member. Rather, the statute provides, “[a]n assignment entitles the assignee only to receive, to

the extent assigned, the distributions of cash and other property and the allocations of profits,

losses, income, gains, deductions, credits, or similar items to which the assignee’s assignor

would have been entitled.”

       {¶64} R.C. 1705.18(B) provides that an assignee of a membership interest in an LLC “is

bound by the operating agreement[.]” R.C. 1705.081(A), governing the effect of an operating

agreement, provides, in relevant part,

       an operating agreement governs relations among members and between members,
       any managers, and the limited liability company. * * * To the extent the
       operating agreement does not otherwise provide, this chapter governs relations
       among the members and between the members, any managers, and the limited
       liability company.

       {¶65} R.C. 1705.081(D) provides, in relevant part,

       It is the policy of this chapter * * * to give maximum effect to the principle of

       freedom of contract and to the enforceability of operating agreements. * * * [T]he

       default rules relating to the rights and obligations between and among the

       members, managers, and officers of a limited liability company set forth in
       sections 1705.01 to 1705.52 and section 1705.61 of the Revised Code may be

       modified by the operating agreement or by the articles of organization.

       {¶66} Section 6.3 of AIM’s August 2016 operating agreement provides, in relevant part,

       Party Seeking Court Ordered Charging Order Assignment of a Membership

       Interest * * * The party seeking a charging order against an individual(s)

       membership interest(s), is concurrently bound by the most current operating

       agreement of AIM, LLC[.]         * * * If the seeking charging order party is also

       naming AIM, LLC as a defendant; any matter arising under or related to this

       operating agreement, or that relate to the AIM, LLC, or the Ohio Limited Liability

       Company Act, or to interpret or enforce any rights, all costs and reasonable

       attorney fees are recoverable to AIM, LLC as the prevailing party in disputing the

       Plaintiff, for naming AIM, LLC as a defendant.

       {¶67} “Ohio has long adhered to the ‘American rule’ with respect to recovery of attorney

fees: prevailing party in a civil action may not recover fees as part of the cost of litigation.”

Wilborn v. Bank One Corp., 121 Ohio St. 3d 546, 2009-Ohio-306, 906 N.E.2d 396, ¶ 7.            Accord

Cruz v. English Nanny & Governess School, Inc., 2017-Ohio-4176, 92 N.E.3d 143, ¶ 96 (8th

Dist.). One exception to this rule is when a statute or enforceable contract specifically provide

for the losing party to pay the prevailing party’s attorney fees.   Wilborn at id., citing Nottingdale

Homeowners’ Assn., Inc. v. Darby, 33 Ohio St. 3d 32, 34, 514 N.E.2d 702 (1987). The Wilborn

court went on to explain,

       When the right to recover attorney fees arises from a stipulation in a contract, the
       rationale permitting recovery is the “fundamental right to contract freely with the
       expectation that the terms of the contract will be enforced.” Nottingdale at 36,
       514 N.E.2d 702. The presence of equal bargaining power and the lack of indicia
       of compulsion or duress are characteristics of agreements that are entered into
       freely. See id. at 35, 514 N.E.2d 702. In these instances, agreements to pay
       another’s attorney fees are generally “enforceable and not void as against public
       policy so long as the fees awarded are fair, just and reasonable as determined by
       the trial court upon full consideration of all of the circumstances of the case.” Id.
       at syllabus.

Wilborn at ¶ 8.

       {¶68} In the instant matter, neither R.C. 1705.18 nor 1705.081 specifically provide that

the losing party is required to pay the prevailing party’s attorney fees.       Furthermore, to the

extent that the operating agreement purports to provide that AIM is entitled to recover all costs

and attorney fees if AIM prevails in a proceeding in which a party requests a charging order

against a member’s interest in the LLC, UBS was not a party to the August 2016 operating

agreement, and thus, did not exercise its right to contract freely with AIM or any of its members.



       {¶69} Assuming, arguendo, that the operating agreement was valid and enforceable

against UBS, the record reflects that UBS was the prevailing party — UBS obtained a charging

order against Mr. Lacava’s ownership interest in AIM, and the trial court ordered AIM to comply

with the charging order by enjoining AIM from disbursing any money or assets other than to

satisfy the judgment entered in favor of UBS. Finally, we cannot say that the trial court erred in

finding that UBS was not required to pay AIM’s attorney fees upon consideration of all of the

circumstances of the case. In its judgment entry, the trial court described Mr. Lacava’s conduct

as “the most blatant form of fraudulent conveyance this court has ever seen.”

       {¶70} For all of the foregoing reasons, AIM’s ninth assignment of error is overruled.

       {¶71} In its seventh assignment of error, AIM argues that the trial court erred by failing to

find that UBS was bound by AIM’s operating agreement, including Section 6.3. AIM contends

that UBS is required to pay AIM’s legal fees because (1) UBS is bound by the terms of the
operating agreement, and (2) AIM was the prevailing party.             As noted above, AIM was not the

prevailing party — UBS obtained a charging order against Mr. Lacava’s ownership interest in

AIM with which AIM was ordered to comply.                 Accordingly, AIM’s argument fails.      AIM’s

seventh assignment of error is overruled.

                                         I. Use of AIM Accounts

       {¶72} In its tenth assignment of error, AIM argues that the trial court erred in finding that

Mr. and Mrs. Lacava used AIM accounts for personal spending. AIM contends that the trial

court’s determination is not supported by the record.

       {¶73} The trial court’s judgment entry provides, in relevant part,

       [w]hile Mr. Lacava does not receive any income for his work, a review of the
       banking records for AIM reveals that its accounts have been used like a personal
       checking account for Mr. Lacava and Mrs. Lacava. Entries are replete with
       charges for restaurants, retail stores, groceries, utility bills, on-line purchases, and
       veterinary bills to only mention a few.
In analyzing the seventh “badge of fraud,”5 whether the debtor — Mr. Lacava — removed or

concealed assets, the trial court’s judgment entry provides in relevant part, “[t]his is the essence

of the case. Assets were transferred to AIM, used through AIM, and continue to be used

through AIM. This includes the $140,000 transfer, the profits earned and the use of AIM

accounts as if they were the personal accounts of the Lacavas.”

       {¶74} Although AIM explains in detail some of its common deductions and expenses, it

fails to demonstrate how it was prejudiced by the trial court’s purportedly erroneous

determination regarding the manner in which the Lacavas used AIM’s accounts. Accordingly,

AIM’s tenth assignment of error is overruled.

                                     J. Motions to Transfer Venue


       5
           Sanderson Farms, Inc. v. Gasbarro, 10th Dist. Franklin No. 01AP-461, 2004-Ohio-1460.
        {¶75} In its eleventh assignment of error, AIM argues that the trial court erred by denying

the motions to transfer venue to Summit County.

        {¶76} AIM filed a motion to transfer venue from Cuyahoga County to Summit County on

December 19, 2016. Therein, AIM argued that (1) the defendants all reside in Summit County,

(2) UBS’s claims arose in Summit County, and (3) there is no valid basis to premise venue in

Cuyahoga County.

        {¶77} UBS filed a brief in opposition on December 27, 2016. Therein UBS argued that

(1) the case arose from events and transactions that originally occurred in Cuyahoga County, and

(2) the defendants consented to jurisdiction and venue in Cuyahoga County, and waived any

objection regarding venue based on their prior conduct and filings in the prior litigation.6        The

trial court denied the motions for change of venue filed by AIM and Mr. and Mrs. Lacava.

        {¶78} Civ.R. 3(C)(4) provides that “upon motion of any party or upon its own motion the

court may transfer any action to an adjoining county within this state when it appears that a fair

and impartial trial cannot be had in the county in which the suit is pending.” Trial courts have

wide discretion in deciding whether to grant a motion for change of venue. State v. Coley, 93
Ohio St. 3d 253, 258, 754 N.E.2d 1129 (2001). A trial court’s decision on a motion to change

venue is reviewed under an abuse of discretion standard.         Premier Assocs., Ltd. v. Loper, 149
Ohio App. 3d 660, 2002-Ohio-5538, 778 N.E.2d 630, ¶ 37 (2d Dist.). An abuse of discretion

implies that the trial court’s decision was unreasonable, arbitrary or unconscionable. Blakemore

v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).




        6
         Referring to (1) the FINRA arbitration proceedings, (2) the original fraudulent conveyance case,
CV-12-773822, and (3) CV-10-723001.
       {¶79} After reviewing the record, we find that even if Cuyahoga County was an improper

venue, AIM waived the defense of improper venue by failing to raise the issue in the November

30, 2016 motion filed by the Lacavas on behalf of AIM. Pursuant to Civ.R. 12(H), a claim of

improper venue is waived if it is not raised in a responsive pleading or in a Civ.R. 12(B) motion.

 See State ex rel. Mun. Constr. Equip. Operators’ Labor Council v. Ohio State Emp. Relations

Bd., 10th Dist. Franklin No. 15AP-471, 2015-Ohio-5001.

       {¶80} On November 30, 2016, Mr. and Mrs. Lacava filed a “reply to [UBS’s] motion for

appointment of receiver and hearing[.]” Although this motion was filed by Mr. and Mrs.

Lacava, the record reflects that the Lacavas filed the motion on behalf of AIM.7   In this motion,

the Lacavas requested that the trial court cancel the hearing scheduled on UBS’s motion for

appointment of receiver, and that AIM be dismissed as a defendant in the case. In support of

the request to dismiss AIM as a defendant, the Lacavas argued that (1) UBS had no judgment

against AIM, (2) UBS was not a creditor of AIM, (3) UBS did not assert any claims or request

relief against AIM in its January 2012 complaint, (4) UBS did not request relief against AIM in

its September 2016 complaint, (5) UBS did not have standing to assert a fraudulent transfer claim

against AIM, (6) any fraudulent transfer claim that UBS asserted against AIM was time-barred,

and (7) UBS’s exclusive remedy was to request a charging order against Mr. Lacava’s ownership

interests in AIM.

       {¶81} A careful review of the Lacavas’ November 30, 2016 filing reveals that it was, in

essence, a Civ.R. 12(B)(6) motion to dismiss, filed by the Lacavas on behalf of AIM, for failure

to state a claim upon which relief can be granted. In their motion, the Lacavas asserted, in

relevant part,
       UBS did not assert claims, and no relief against AIM in the Jan. 2012 pleadings.
       [UBS] also did not assert any relief in their 2016 filing against AIM. UBS
       simply does not have standing against AIM under [Ohio’s Uniform Fraudulent
       Transfer Act], and therefore [AIM] should be dismissed for failure to state a claim
       upon which relief can be granted.

Motion at p. 2.

       {¶82} Although the Lacavas, acting on AIM’s behalf, raised the Civ.R. 12(B)(6) defense

of failure to state a claim upon which relief can be granted in their November 30, 2016 motion,

they did not raise the Civ.R. 12(B)(3) defense of improper venue. Accordingly, AIM waived

the defense of improper venue.         See Gliozzo v. Univ. Urologists of Cleveland, Inc., 114 Ohio

St.3d 141, 2007-Ohio-3762, 870 N.E.2d 714, ¶ 7-9 (if a motion is filed raising Civ.R. 12(B)

defenses, the Civ.R. 12(B) defenses that are not included in such a motion are waived).

       {¶83} Based on the foregoing analysis, we find no basis upon which to conclude that the

trial court abused its discretion in denying the motions to transfer venue to Summit County.

Accordingly, AIM’s eleventh assignment of error is overruled.

                              K. Motion to Remove AIM as a Defendant

       {¶84} In its twelfth assignment of error, AIM argues that the trial court erred in denying

AIM’s motion to be removed as a defendant. In support of its argument, AIM contends that

UBS’s request for a charging order pertained to Mr. Lacava’s personal property, and that there is

no reason for AIM to be a party to UBS’s claim against Mr. Lacava’s personal property.

       {¶85} In AIM’s motion for judgment on the pleadings, filed on January 5, 2017, AIM

argued that it should be dismissed as a defendant from the case. AIM asserted that although it

was named as a defendant in UBS’s complaint, “there are no claims pending against AIM, and



       7
           Counsel for AIM subsequently filed a notice of appearance on December 13, 2016.
[UBS’s] prayer for relief does not seek a judgment or other relief against AIM. Accordingly,

AIM should be dismissed.”

        {¶86} On February 24, 2017, the trial court denied AIM’s motion for judgment on the

pleadings, concluding, “AIM is a necessary party if [UBS] is able to prove fraudulent

conveyance. [UBS] alleges AIM was a recipient and conduit of payments to [Mrs. Lacava].”

        {¶87} After reviewing the record, we cannot say that the trial court erred in denying

AIM’s motion to be removed as a defendant. In Count 2 of its complaint, UBS requested “the

appointment of a receiver to take control of the assets and operations of Mr. and Mrs. Lacava’s

and AIM’s assets, pursuant to R.C. 2375.01(A), (C) and/or (F).” Complaint at ¶ 40. UBS

further requested “an injunction against further disposition by both Mr. Lacava and Mrs. Lacava

of the asset transferred or of other property, pursuant to R.C. 1336.07(A)(3)(a).”           UBS

essentially alleged that Mr. Lacava transferred his assets to his wife or AIM, or concealed his

assets through AIM in order to frustrate or prevent UBS from satisfying the arbitration award.

Finally, the record reflects that at the time of the purportedly fraudulent transfer, Mr. and Mrs.

Lacava represented 100 percent of AIM’s ownership interests; after the August 2016 amendment

to the operating agreement, Mr. and Mrs. Lacava represented 92.48 percent of AIM’s ownership

interest.

        {¶88} For all of these reasons, we find that the trial court did not err in denying AIM’s

motion for judgment on the pleadings and request to be dismissed from the case. Based on the

facts in this case, AIM was an interested party.   Furthermore, had UBS not named AIM as a

party in its complaint, the trial court would not have had jurisdiction to order AIM to freeze its

accounts and assets and enjoin AIM from disbursing any money or assets other than to satisfy the

trial court’s judgment. See State ex rel. Doe v. Capper, 132 Ohio St. 3d 365, 2012-Ohio-2686,
972 N.E.2d 553, ¶ 15, citing Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St. 3d 106,

2006-Ohio-954, 846 N.E.2d 478, ¶ 99, (“[a] party’s failure to join an interested and necessary

party constitutes a jurisdictional defect that precludes the court from rendering a judgment in the

case.”).

           {¶89} Accordingly, AIM’s twelfth assignment of error is overruled.

                                            L. Due Process

           {¶90} In its thirteenth assignment of error, AIM argues that the trial court’s order

prohibiting AIM from disbursing money or assets other than to satisfy the judgment violated

AIM’s due process rights by restricting AIM’s ability to hire an attorney or pay for court filings.

           {¶91} After review, we find that AIM’s argument is entirely unsupported by the record.

AIM was represented by counsel, both in the trial court and in the instant appeal. Accordingly,

AIM failed to demonstrate any prejudice resulting from this alleged due process violation.

AIM’s thirteenth assignment of error is overruled.

                                            III. Conclusion

           {¶92} After thoroughly reviewing the record, we affirm the trial court’s orders on

summary judgment.        The trial court’s order requiring AIM to comply with the charging order

was not unreasonable, unlawful, or unconstitutional, and the trial court’s order did not violate

AIM’s due process rights. The statute of limitations set forth in R.C. 1336.09, governing

fraudulent transfer claims, did not preclude the trial court from ordering AIM to comply with the

charging order.       AIM lacks standing to challenge the trial court’s judgment as it pertains to the

rights of Mr. and Mrs. Lacava or the other members of AIM. The trial court did not err in

failing to order UBS to pay AIM’s legal fees.        The trial court did not abuse its discretion in
denying AIM’s motion to transfer venue to Summit County.           The trial court did not err in

denying AIM’s motion to be removed as a defendant.

       {¶93} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

MARY J. BOYLE, P.J., and
LARRY A. JONES, SR., J., CONCUR